

117 HR 479 IH: California Central Coast Conservation Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 479IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Panetta (for himself, Mr. Lowenthal, Mr. Huffman, Mrs. Napolitano, Mr. Carbajal, Mr. Takano, Mr. Khanna, Mr. DeSaulnier, Ms. Lee of California, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish a moratorium on oil and gas leasing on public land on the Central Coast of California.1.Short titleThis Act may be cited as the California Central Coast Conservation Act.2.Moratorium on oil and gas leasing on public land on the Central Coast of CaliforniaSection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) is amended by adding at the end the following:(q)Moratorium on oil and gas leasing on public land on the Central Coast of California(1)In generalNotwithstanding any other provision of this Act or any other law and except as provided in paragraph (2), beginning on the date of enactment of this subsection, the Record of Decision for the Central Coast Field Office Resource Management Plan Amendment for Oil and Gas Leasing and Development published on October 7, 2019 (84 Fed. Reg. 53470), shall have no force or effect until the Bureau of Land Management Central Coast Field Office completes and circulates for public comment a supplemental environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) and chapter 5 of title 5, United States Code, that considers the environmental effects of all oil and gas development authorized to occur under the Bureau of Land Management’s preferred alternative Alternative F, which appears in the final Environmental Impact Statement published on May 10, 2019 (84 Fed. Reg. 20657), but was not included or analyzed in the Draft Environmental Impact Statement published January 6, 2017 (82 Fed. Reg 1754), along with the environmental effects of oil and gas development that would be authorized as a result of such record of decision, including such effects on—(A)air quality;(B)greenhouse gas emissions and the climate;(C)groundwater quality and availability;(D)surface water quality and availability;(E)seismicity;(F)wildlife and plant species, including threatened species and endangered species; and(G)low-income communities, communities of color, and indigenous communities, including federally- and State-recognized Indian Tribes.(2)New reviewIf the supplemental environmental impact statement under paragraph (1) finds any significant detrimental effects on any matter described in subparagraphs (A) through (G) of such paragraph, the Record of Decision referred to in paragraph (1) shall have no force or effect and the Director of the Bureau of Land Management shall conduct a new review of Federal oil and gas leasing on the Central Coast of California under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(3)Environmental Protection Agency review(A)After the date of the publication, pursuant to paragraph (2), of a supplemental environmental impact statement under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Administrator of the Environmental Protection Agency shall review and publish comments regarding such statement, including—(i)identification of any significant environmental impacts of oil and gas leasing on the Central Coast of California that should be avoided to adequately protect the region’s natural resources; or(ii)a determination that the supplemental environmental impact statement does not contain sufficient information to assess such impacts.(B)If the Administrator identifies significant impacts under subparagraph (A)(i) or makes a determination described in subparagraph (A)(ii), the Director of the Bureau of Land Management shall consult with the Administrator before taking any action to proceed with Federal oil and gas leasing on the Central Coast of California.(4)EffectNothing in this subsection affects any rights under leases issued under this Act before the date of enactment of this subsection..